

Executive Employment Agreement
for James A. Todd
 
THIS AGREEMENT is made as of the 29th day of October, 2007, by and between Fushi
International, Inc., a Nevada corporation (“Company”), and James A. Todd, an
individual resident of North Carolina (“Executive”).
 
WITNESSETH:
 
WHEREAS, Company is engaged in the manufacture, distribution, and sale of
bimetallic wire and strand products; and
 
WHEREAS, Company entered into an LLC Membership Interest Purchase Agreement by
and between Fushi International, Inc. and David S. Jones, dated as of September
25, 2007;
 
WHEREAS, the Executive is currently employed pursuant to an employment agreement
dated January 1, 2007 as a senior executive officer of the Copperweld
Bimetallics, LLC (“Subsidiary”);


WHEREAS, Company desires to employ Executive as a senior executive officer of
the Company as of the consummation of the Company’s purchase of limited
liability company interests in Subsidiary (the “Effective Date”), and Executive
desires to accept such employment on the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.  Employment. Company hereby employs Executive, and Executive hereby accepts
employment on the terms and conditions hereinafter set forth.
 
2.  Term of Employment. The initial term of employment under this Agreement
shall be for a two-year period commencing on the Effective Date and terminating
on the second anniversary of the Effective Date (the “Term”); provided that such
Term shall be automatically extended for an additional two-year period upon the
same terms and conditions contained herein on the expiration date of the Initial
Term and on any additional term (each period being the “Term”) unless a written
notice of non-renewal is given by either party at least six full months prior to
the expiration date of the then current Term.
 
3.  Nature of Employment. Executive is employed as Controller of the Company,
and consistent with such position, Executive shall, subject to the direction of
the Chief Financial Officer and the Board of Directors of the Company (“Board”),
direct and manage the affairs of the Company as assigned. Executive shall report
to and be responsible to the Chief Financial Officer of the Company. Executive
agrees to serve as an executive officer or director of the Subsidiary and other
subsidiaries of the Company at the request of the Chief Financial Officer
without additional compensation. Executive shall be based at the location of the
Subsidiary in Fayetteville, Tennessee. During the Term (including any extensions
or renewals thereof), Executive shall have no other employment or provide
services to any other person other than the Company and its subsidiaries without
the prior written consent of the Board. Accordingly, Executive agrees to devote
his full working time to the business of the Company; provided, however, nothing
herein contained shall restrict or prevent Executive from owning and dealing in
stocks, bonds, securities, real estate, commodities, or other investment
properties for his own benefit or the benefit of his family. Further, nothing
herein contained shall restrict or prevent Executive, subject to the prior
approval of the Board, from serving on the board of directors of any entity,
including any charitable, religious or civic entity, which does not directly or
indirectly compete with the Company and does not materially interfere with his
duties and responsibilities with the Company.
 

--------------------------------------------------------------------------------


 
4.  Compensation.
 
(a)  Annual Base Salary. Executive’s annual salary rate for the services
rendered on behalf of the Company and its subsidiaries during the Term shall be
no less than $144,000 per year, payable in equal bi-monthly installments. From
time to time during the Term, Executive’s base salary may be increased at the
discretion of the Board, but shall in no event be decreased from the amount of
the base salary in effect at that time. The Board shall review Executive’s base
salary at least on an annual basis.
 
(b)  Annual Cash Bonus. In addition to Executive’s base salary, Executive shall
be entitled to participate during the Term in an annual cash bonus plan
generally available to senior executives of the Company, including any cash
bonus plans and equity incentive plans sponsored by the Company. Any annual cash
bonus shall be paid to Executive within two and one-half (2.5) months following
the end of the fiscal year in which the Executive has a right to payment of the
bonus.
 
(c)  Equity Award. The Board has approved a non-qualified stock option to be
quoted to the Executive in the amount of 135,000 shares of common stock of the
Company (“Shares”) as of the Effective Date under the terms and conditions of
the Fushi International, Inc. 2007 Stock Incentive Plan and a stock option
agreement to be provided by the Company. If Executive remains employed with the
Company and its subsidiaries on the applicable vesting dates, the Shares shall
vest in tranches on the dates and with the exercise price per Share set forth in
Exhibit A attached hereto.
 
5.  Expenses. Executive is authorized to incur reasonable expenses in connection
with the business of Company, including reasonable expenses for business travel
and similar items, in accordance with Company’s business expense policy in
effect from time to time. Company will reimburse Executive for all such expenses
during any calendar year upon the presentation by Executive, from time to time,
of an itemized account of expenditures applicable to such calendar year, but in
no event later than the end of the calendar year following the calendar year in
which such expenditures occurred. Executive shall be authorized to travel in
business class and when not available, in first class, at Company expense, for
air travel outside the 48 contiguous states of the United States or any air
travel over three hours in duration.
 
2

--------------------------------------------------------------------------------


 
6.  Vacation. Executive shall be entitled to paid vacations during each calendar
year of the Term at such times and for such duration as may be determined by the
Board, taking into consideration the needs and requirements of Company for
Executive’s services; provided, however, the minimum paid vacation to which
Executive shall be entitled in any calendar year is three (3) weeks, and
Executive is not entitled to payment for any unused vacation as of the end of
any calendar year.
 
7.  Additional Benefits. During the Term, the Company shall pay for and provide
Executive with a term life insurance policy in an amount of $144,000 at
standard, non-smoking insurance premium rates (or such lesser amount that can be
provided at the same cost as such policy). During the Term, Executive and,
subject to the terms of the applicable plan, his eligible dependents shall have
the right to participate in any Executive employee pension or welfare benefit
plans provided by Company to its U.S.-based officers generally, including any
group life, hospitalization, medical, dental, accidental death and disability,
long-term disability income replacement insurance, and retirement plans.
 
8.  Death During Employment. If Executive dies during the Term, Company shall
pay to the estate of Executive (i) any accrued and unpaid salary and (ii) any
accrued and unpaid bonus for any prior fiscal year, and (iii) a pro rata amount
of any bonus payable with respect to the fiscal year of service in which death
occurs (such pro rata amount determined by multiplying the bonus that would have
been paid for the full fiscal year had the Executive survived by a ratio, the
numerator of which is the number of days since the beginning of the fiscal year
until the date of death and the denominator of which is 365). This Agreement
shall thereupon terminate, and Company shall have no further obligation to the
estate of Executive.
 
9.  Permanent Disability During Employment. If Executive becomes permanently
disabled during the Term, Company shall pay to Executive any accrued and unpaid
base salary to which he would otherwise be entitled to the end of the month in
which such permanent disability occurs. Thereafter, the Executive shall continue
to receive his then base salary, minus any payments provided by the Company’s
benefit plans (including disability benefits paid pursuant to Section 7 above)
and by any government sponsored program, for a six (6) month period from the
date of permanent disability. This Agreement shall thereupon terminate and
Company shall have no further obligation to Executive except as may be provided
under Company’s long-term disability plans during the term of such disability
and any pro rata portion of any bonus or incentive plan. Permanent disability
for purposes of this Agreement shall mean a physical or mental condition of
Executive that renders Executive incapable of performing the essential duties of
his job and which condition shall be medically determined to be of permanent
duration as same is construed under Company’s disability plans.
 
3

--------------------------------------------------------------------------------


 
10.  Termination for Cause. Company may terminate Executive’s employment at any
time “for Cause.” The term “for Cause” shall mean any act or failure to act on
the part of the Executive which constitutes: (i) an unauthorized use or
disclosure by the Executive of the Company’s confidential information or trade
secrets, which use or disclosure causes material harm to the Company; (ii) a
material breach by the Executive of any agreement between the employee and the
Company; (iii) a material failure by the Executive to comply with the Company’s
written policies in compliance with the laws of the United States or any state
thereof; (iv) the Executive’s indictment of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any state thereof or any
foreign jurisdiction in which the Company conducts business which if occurring
in the United States would constitute a felony under its laws or the laws of any
state thereof; (v) the Executive’s gross negligence or willful misconduct that
results in material harm to the Company; or (vi) a continual failure by the
Executive to perform assigned duties after receiving written notification of
such failure from the Board. Company shall be entitled to terminate the
employment relationship hereunder upon thirty (30) days’ prior written notice to
Executive, which notice shall state the reason for such termination, and during
such notice period Executive shall be removed from his duties and
responsibilities. In the event of a termination for cause, Company shall pay
Executive any accrued and unpaid salary and any accrued and unpaid bonus for any
prior fiscal year, and Company shall have no further obligation or liability to
Executive under this Agreement.
 
11.  Termination For Good Reason. If any of the following events occurs after
the Effective Date, the Executive may resign from his employment for Good Reason
by giving written notice of resignation within 60 days following such event:
 
(a)  a material reduction in the scope of the Executive’s assigned duties and
responsibilities from those in effect under this Agreement on the Effective Date
or the assignment of duties or responsibilities that are inconsistent with the
Executive’s status in the Company;
 
(b)  a material reduction by the Company in the Executive’s base salary;
 
(c)  the Company’s requirement that the Executive be based anywhere other than
Fayetteville, Tennessee, if the Executive is required to spend more than two
days per week on a regular basis (other than normal business travel) at a
business location not within 50 miles of Fayetteville, Tennessee;
 
(d)  the failure by the Company to continue to provide the Executive with
benefits substantially similar to those specified in Section 7 of this Agreement
unless the new owner of the Company or the Company deem it necessary to change
such benefits in order to conform to applicable law; or
 
(e)  any material breach of this Agreement by the Company.
 
4

--------------------------------------------------------------------------------


 
Any written notice of resignation for Good Reason shall describe in reasonable
detail the circumstances believed to constitute Good Reason. Notwithstanding
Executive’s provision of a notice of resignation for Good Reason, the Company
has a right to remedy or cure for a period of 30 days following its receipt of
such notice the circumstances described by the Executive as constituting Good
Reason and Executive’s resignation shall become effective on the 31st day
following notice to the Company if the Company fails to remedy or cure the
circumstances constituting Good Reason within such 30-day period.
 
12.  Severance upon Termination Without Cause or for Good Reason. If, during the
Term, Company terminates Executive’s employment with the Company and its
subsidiaries for any reason other than for Cause or Executive’s death or
disability, or Executive terminates his employment for Good Reason (not
including Company’s or Executive’s non-renewal of the Term) and Executive
executes and delivers to the Company a valid and effective release of all claims
against the Company and its affiliates in the form provided as Exhibit B hereto,
the Executive shall be entitled to receive (i) a lump sum cash payment in the
amount of any accrued and unpaid salary as of his date of termination, (ii) a
lump sum cash payment equal to any accrued and unpaid bonus for any prior fiscal
year, (iii) a lump sum cash payment equal to the pro rata amount of any bonus
payable with respect to the fiscal year in which termination occurs (such pro
rata amount determined by multiplying the bonus that would have been paid for
the full fiscal year had the Executive continued to render service to the
Company as of the last day of the fiscal year multiplied by a ratio, the
numerator of which is the number of days since the beginning of the fiscal year
until the date of termination and the denominator of which is 365), (iv) an
amount equal to the sum of (a) 50% of his then current annual base salary and
(b) 50% of the average annual cash bonus payments paid by the Company to the
Executive during the preceding three (3) fiscal years of the Company, and such
sum shall be payable in six (6) substantially equal monthly payments; provided
that each payment is intended to constitute a separate payment within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”). Further, the Company shall continue the medical and life insurance
benefits which Executive was receiving on the date of his termination, with any
related costs to be paid by Executive being no more than what Executive had been
paying prior to the date of termination, for a period of six (6) months after
the date of his termination; provided such continued coverage shall end on the
date Executive has commenced employment elsewhere and becomes eligible for
participation in a similar type of benefit program of his successor employer.
Except as provided in this Section 12, Executive shall not be entitled to any
other severance benefits from the Company or any of its subsidiaries or
affiliates, and the Company shall have no other obligation or liability to
Executive under this Agreement.
 
13.  Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
subsidiaries or affiliates.
 
5

--------------------------------------------------------------------------------


 
14.  Property of Company. Executive agrees that upon the termination of his
employment he will turn over to Company all property and confidential
information of Company which has come into his possession while an Executive of
Company.
 
15.  Covenants by Executive.
 
(a)  Non-competition. During the Term under this Agreement including any
renewals or extensions thereof, and for a period of twelve (12) months
thereafter, Executive shall not, without the prior written approval of Company,
directly or indirectly, engage in any competitive activity as employer,
employee, partner, stockholder, joint venturer, consultant, director or
otherwise, enter into or in any manner take part in any business or other
endeavor which would be in competition with Company in the continental United
States and mainland China, and to the extent Executive has or has had direct
involvement in the Company’s business activities in any other jurisdiction, such
other jurisdictions as such business is conducted or, to the knowledge of
Executive, proposed to be conducted at the time of termination.
 
(b)  Respect for Economic Relationships. Executive will not, during the term of
his employment under this Agreement including any renewals or extensions
thereof, and for a period of eighteen (18) months thereafter, in any fashion,
form, or manner, either directly or indirectly, solicit, interfere with, or
otherwise be involved with any customer or person, firm or corporation regularly
dealing with Company or directly or indirectly interfere with, entice away, or
otherwise materially adversely affect its relationship with the Company or to
diminish its business with the Company, or to cause any other entity to employ
any other employee of Company.
 
(c)  Validity of Covenants. Executive agrees that the covenants contained in
this Section are reasonably necessary to protect the legitimate interests of
Company, are reasonable with respect to time, territory and scope, and do not
interfere with the interests of the public. Executive further agrees that the
descriptions of the covenants contained in this Section are sufficiently
accurate and definite to inform Executive of the scope of such covenants.
Executive agrees that the Term, increase in base salary represented by Section
4(a), and termination provisions contained in Sections 2, 10, 11, and 12 above
constitute fully adequate and sufficient consideration for the covenants
contained in Sections 15 and 17 of this Agreement.
 
(d)  Specific Performance. Executive agrees that a breach or violation of any of
the covenants under this Section will result in immediate and irreparable harm
to Company in an amount which will be impossible to ascertain at the time of the
breach or violation and that the award of monetary damages will not be adequate
relief to Company. Therefore, the failure on the part of Executive to perform
all of the covenants established by this Section shall give rise to a right to
Company to obtain enforcement of this Section in a court of equity by a decree
of specific performance or other injunctive relief. This remedy, however, shall
be cumulative and in addition to any other remedy Company may have.
 
6

--------------------------------------------------------------------------------


 
(e)  Survival of Covenants. The provisions of this Section 15 shall survive the
termination of this Agreement and Executive’s employment for any reason.
 
16.  Patent, Trade and Trademark Assignment. If Executive creates, invents,
designs, develops, contributes to or improves any works of authorship,
inventions, intellectual property, materials, documents or other work product
(including without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials),
either alone or with third parties, at any time during Executive’s employment by
the Subsidiary as Copperweld Bimetallics, LLC or by the Company and within the
scope of such employment and/or with the use of any Company resources, without
additional consideration Executive hereby irrevocably assigns, transfers and
conveys to Company, to the maximum extent permitted by applicable law, all
rights, title, and interest in and to any and all trade secrets, inventions,
letters patent, applications for letters patent, and trademarks whether or not
subject to state or federal trademark. Executive further agrees to disclose
promptly to Company any such works of authorship, inventions, intellectual
property, materials, documents or other work product, and, at the request and
expense of Company, to apply for letters patent or registration thereon in every
jurisdiction designated by Company. Executive represents that he has complied
with this provision as contained in his employment agreement with Copperweld
Bimetallics LLC, dated January 1, 2007.
 
17.  Confidential Information. Executive agrees both during the Term and
thereafter to keep secret and confidential all information labeled confidential
or not generally known which is heretofore or hereafter acquired concerning the
business and affairs of Company, including without limitation, information
regarding trade secrets, proprietary processes, confidential business plans,
market research data and financial data, and further agrees not to disclose any
such information to any person, firm, or corporation or use the same in any
manner other than in furtherance of the business or affairs of Company or unless
such information shall become public knowledge by other means Executive agrees
that such information is a valuable, special, and unique asset of Company. Upon
the termination of Executive’s employment with Company, Executive shall
immediately return to Company all documents, records, notebooks, and similar
repositories of information relating to confidential information of Company
and/or the development of any inventions. The provisions of this Section 17
shall survive the termination of this Agreement and Executive’s employment for
any reason.
 
18.  Waiver of Breach. The waiver by Company or Executive of any breach of a
provision of this Agreement shall not operate or be construed as, a waiver of
any subsequent breach by the parties.
 
19.  Notice. All notices, requests, demands, payments, or other communications
hereunder shall be deemed to have been duly given if in writing and hand
delivered or sent by certified or registered mail, return receipt requested, to
the appropriate address indicated below or to such other address as may be given
in a notice sent to all parties hereto:
 
7

--------------------------------------------------------------------------------


 

 
(a)
if to Company, to:
   
Chris Wang
   
Grand Orient Tower A, 24th Fl H-2
   
Dong Zhi Men Wai Xiao Jie, Jia 2
   
Beijing, PRC 100027
   
86-10-8447-8280
         
With a copy to:
   
Roy Yu
   
1 Shuang Qiang Street, Jinzhou
   
Dalian, PRC 116100
             
b)
If to Executive, to:
   
James A. Todd
   
1951 Ray Alexander Drive
   
Greensboro, NC 27410



20.  Entire Agreement. This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between the Executive,
on one hand, and the Company, the Subsidiary or any other subsidiary of the
Company, on the other hand, with respect to the subject matter hereof and
constitutes the sole and only agreement between such persons with respect to
said subject matter. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied herein, and that no agreement, statement, or promise not contained in
this Agreement shall be valid or binding or of any force or effect. No change or
modification of this Agreement shall be valid or binding upon the parties hereto
unless such change or modification is in writing and is signed by the parties
hereto.
 
21.  Severability. If any one or more of the provisions contained in this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, that invalidity,
illegality, or unenforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if that invalid, illegal, or
unenforceable provision had never been contained herein.
 
22.  Parties Bound. The terms, promises, covenants, and agreements contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that this Agreement may not be assigned by Company or Executive without the
prior written consent of the other party.
 
23.  Settling Disputes. Subject to Section 23(b), in any dispute, claim,
question or difference arises with respect to this Agreement or its performance,
enforcement, breach, termination or validity (a “Dispute”), the parties will use
their reasonable efforts to attempt to settle the Dispute.
 
8

--------------------------------------------------------------------------------


 
(a)  Arbitration. Subject to Section 23(b), except as is expressly provided in
this Agreement, if the parties do not reach a solution within a period of 30
business days following the first notice of the Dispute by any party to the
other, then upon written notice by any party to the other, the Dispute shall be
finally settled by arbitration in accordance with the following procedures:
 

(1)  
The matter shall be determined by mandatory arbitration in Chattanooga,
Tennessee by a Tennessee corporate lawyer who is rated “AV” by Martindale
Hubbell Law Directory, who is selected by agreement of the parties to the
dispute and shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. If the parties do not agree on
the selection of an arbitrator, the arbitrator will be selected by the American
Arbitration Association based on the criteria stated above. The parties to the
dispute shall pay on a pro rata basis all fees and expenses charged by the
American Arbitration Association for its services in selecting an arbitrator.
The arbitrator shall base his or her award on applicable law and judicial
precedent and, unless all parties agree otherwise, shall include in such award
the findings of fact and conclusions of law upon which the award is based.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

(2)  
The award of the arbitrator will be final and binding as to all the parties to
the claim, dispute, or controversy and will not be subject to appeal, review, or
re-examination by a court or the arbitrator, except for fraud, perjury, manifest
clerical error, or evident partiality or misconduct by the arbitrator that
prejudices the rights of a party to the arbitration. The award of the arbitrator
may include an award of any damages other than treble, special, punitive,
exemplary, or consequential damages, and, pursuant to the pleading of any party
to the dispute, any court having jurisdiction may enter a judgment of any award
rendered in the arbitration. The arbitrator shall award to the prevailing party
in the arbitration, if any, as determined by the arbitrator, all costs incurred
by it in connection with the arbitration. Except as otherwise required by law,
the arbitrator and the parties to the arbitration shall treat the arbitration
proceeding as strictly confidential and shall not disclose the existence,
content, or results of the arbitration without the advance written consent of
every party to the arbitration.

 

(3)  
If any party fails to proceed with arbitration as provided herein or
unsuccessfully seeks to stay such arbitration, or fails to comply with any
arbitration award, the other party shall be entitled to be awarded costs,
including reasonable attorneys’ fees, paid or incurred by such other party in
successfully compelling such arbitration or defending against the attempt to
stay, vacate or modify such arbitration award.

 
9

--------------------------------------------------------------------------------


 
(b)  Arbitration Does Not Apply. Nothing in this shall limit or prevent a party
from seeking to enforce the performance of this Agreement by injunction or
specific performance upon application to a court of competent jurisdiction
without proof of actual damage (and without the requirement of posting a bond or
other security).
 
24.  Set Off. Company’s obligation to pay Executive the amounts provided and to
make arrangements provided hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company or its affiliates.
 
25.  Withholding Taxes. Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
 
26.  Section 409A of the Code. It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement will give
rise to any adverse tax consequences to the Executive under Section 409A of the
Code and Department of Treasury regulations and other interpretative guidance
thereunder, including that issued after the date hereof (collectively, “Section
409A”). The Agreement shall be interpreted to that end and, consistent with that
objective and notwithstanding any provision herein to the contrary, Executive
and the Company agree to amend this Agreement in order to avoid, if practicable,
the application of such taxes or interest under Section 409A and in a manner to
preserve the economic benefits of this Agreement from Executive’s perspective at
no additional cost to the Company. Further, no effect shall be given to any
provision herein in a manner that reasonably could be expected to give rise to
adverse tax consequences under that provision. Notwithstanding any other
provision herein, if the Executive is a “specified employee” (as defined in, and
pursuant to, Treasury Regulation 1.409A-1(i)) on the date of termination, no
payment of compensation under this Agreement shall be made to the Executive
during the period lasting six (6) months from the date of termination unless the
Company determines that there is no reasonable basis for believing that making
such payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A. If any payment to the Executive is delayed pursuant to
the foregoing sentence, such payment instead shall be made on the first business
day following the expiration of the six-month period referred to in the prior
sentence. Moreover, in the event the Executive is required to execute a Release,
no amount payable pursuant to Section 12 that is subject to Section 409A shall
be paid prior to the expiration of the revocation period without regard to
whether the Executive waives such revocation right prior to the expiration of
such period. Although the Company shall consult with the Executive in good faith
regarding implementation of this Section 26, neither the Company nor its
employees or representatives shall have liability to the Executive with respect
to any additional taxes that the Executive may be subject to in the event that
any amounts under this Agreement are determined to violate Section 409A.
 
10

--------------------------------------------------------------------------------


 
27.  Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by the Executive of Executive’s duties hereunder shall not
constitute breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
28.  Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement or
Executive’s employment.
 
29.  Captions. Captions to the Sections of this Agreement are inserted solely
for the convenience of the parties, are not a part of this Agreement, and in no
way define, limit, extend or describe the scope thereof or the intent of any of
the provisions.
 
30.  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
31.  Applicable Law. This Agreement shall be construed and the legal
relationship between the parties determined in accordance with the laws of the
State of Tennessee without application of its choice of law rules.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written, the corporate party acting through
duly authorized officers.
 




 
 
FUSHI INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Chris W. Wang
 
 
 
 
 
 
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Li Fu
 
/s/ James A. Todd
(Witness)
 
James A. Todd

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
STOCK OPTION VESTING AND EXERCISE PRICE SCHEDULE


Note:  The number of Shares that will vest and be exercisable on each of the
vesting dates, provided Executive remains employed with the Company and its
subsidiaries on such vesting date, and the applicable exercise prices per Share
for such Shares are set forth below.


The Exercise Price per Share for each tranche of Shares for each vesting date
shall be $16.44 plus the additional amount, if any, given below applicable to
such tranche:
 


Number of Shares
Vesting Date
Exercise Price per Share
16,875
January 25, 2008
$0
16,875
April 25, 2008
$0
16,875
July 25, 2008
$1.50
16,875
October 25, 2008
$1.50
16,875
January 25, 2009
$3.00
16,875
April 25, 2009
$3.00
16,875
July 25, 2009
$4.50
16,875
October 25, 2009
$4.50

 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT B
RELEASE


This RELEASE ("Release") dated as of ___________, 20__ between Fushi
International, Inc., on, a Nevada corporation (the “Company”), and James A. Todd
(the “Executive”).
 
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated _______ __, 2007 (the “Employment Agreement”); and
 
WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
 
1.  The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination under the Civil Rights Act of 1866; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the
Family and Medical Leave Act, the Civil Rights Act of 1964, Title VII, as
amended; the Civil Rights Act of 1991; the Employee Retirement Income Security
Act of 1974, as amended; the Equal Pay Act; the Worker Adjustment and Retraining
Notification Act; the North Carolina Retaliatory Employment Discrimination Act;
Tennessee Human Rights Act or any other federal, state or local law relating to
employment or discrimination in employment, or otherwise), wrongful termination,
emotional distress, pain and suffering, breach of contract, compensatory or
punitive damages, interest, attorney's fees, reinstatement or reemployment. If
any arbitrator or court rules that such waiver of rights to file, or have filed
on his behalf, any administrative or judicial charges or complaints is
ineffective, the Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints. The Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Executive, in each case without liability of the Executive or the Company. The
Executive acknowledges and agrees that even though claims and facts in addition
to those now known or believed by him to exist may subsequently be discovered,
it is his intention to fully settle and release all claims he may have against
the Company and the persons and entities described above, whether known, unknown
or suspected. Employee does not waive his right to file a charge with the EEOC
or participate in an investigation conducted by the EEOC; however, Employee
expressly waives his right to monetary or other relief should any administrative
agency, including but not limited to the EEOC, pursue any claim on Employee’s
behalf.
 
 
14

--------------------------------------------------------------------------------

 
 
2.  The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the bylaws of Company or the
law; (ii) to the Executive and his eligible, participating dependents or
beneficiaries under any existing group welfare (excluding severance), equity, or
retirement plan of the Company in which the Executive and/or such dependents are
participants, or (iii) to the Executive with respect to any severance payable
pursuant to Section 12 of the Employment Agreement.


3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this 21
day period, he agrees that it is a knowing and voluntary waiver of his right to
wait the full 21 days. The Executive further understand that he has 7 days after
the signing hereof to revoke it by so notifying the Company in writing, such
notice to be received by the Chief Executive Officer of the Company within the 7
day period. The Executive further acknowledge that he has carefully read this
Release, knows and understands its contents and its binding legal effect. The
Executive acknowledge that by signing this Release, he does so of his own free
will and act and that it is his intention that he be legally bound by its terms.


IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 

 
 
 
 
FUSHI INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:  
 
 

--------------------------------------------------------------------------------

Name:
 
Title: 



 
 
 
 
JAMES A. TODD
 
________________________
 
 
 
 
 
 
 
           
 

 


 
15

--------------------------------------------------------------------------------

 
 
 


 